DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
 
Response to Amendment
The amendment received April 5, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 were rejected under 35 U.S.C. 103 as being unpatentable over US 8741461B2 (Haruhiko) and further in view of US20130101883A1 (Zhao) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and thus dependent claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 recites “a connector configured to connect the printed circuit board and an external electrical component through an opening in the housing.” It is unclear whether Applicant means that 1) the housing has a hole/opening that allows the electrical component to go thru the housing or 2) the connector is capable of passing through a hole, but the housing of the claimed invention does not necessarily include a hole. For compact prosecution purposed, Examiner will go with interpretation 1).
Claim 12 is indefinite because it is unclear what Applicant is trying to claim and thus can be interpreted in a few ways. Claim 12 recites in part “before the protrusion is inserted into between the two arms.” The following are the Examiner’s interpretations of the recitation 1) it appears that this could be a product by process, wherein before the clamps engage in the clamping and the thickness of the protrusion is greater and once the clamps are engaged (process occurred) the thickness is not greater and 2) the protrusion can be made of a material that is capable of being compressed and thus allows for the thickness of the protrusion to be greater than the gap between the two arms of the clamps are before inserted into the two arms. 
Applicant is invited to amend the claim language to overcome the 112 rejection.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8741461B2 (Haruhiko) and further in view of JP5285959B2 (JP’959) (A google English language translation is provided and used to cite the relevant art sections)

Regarding claim 1, Haruhiko teaches a battery pack with is detachably attached to electric equipment such as electric tool and supplies electric power to the electric equipment [col. 1 lines 6-10]. Haruhiko teaches a battery module configured to include a plurality of rechargeable battery [col. 2 lines 37-40] cells; a housing configured to house the battery module [col. 2 lines 37-40]; a printed circuit board disposed on the battery module to include a first surface that faces the battery module and a second surface that is opposite to the first surface [col. 2 lines 40-45, Fig. 26 #74]; wherein the printed circuit board comprises a plurality of bent 
Haruhiko teaches that the printed circuit board and an external electrical component are connected [col. 2 lines 18-19], however does not explicitly point out the connector.
(JP’959)  teaches a battery control device for a battery pack [title/abs]. (JP’959)  teaches a battery connector configured to connect the external electrical component (#62),  through an opening in the housing(represented schematically in FIG. 6). 

    PNG
    media_image1.png
    530
    684
    media_image1.png
    Greyscale

(corresponding to the claimed a connector configured to connect to the external electrical component through an opening in the housing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 

Regarding claim 2, modified Haruhiko teaches the battery system of claim 1. Haruhiko teaches the metal clamps are arranged in rows to extend along a first direction [col. 6 lines 10-20; fig. 4, 9,11 #37b].
Regarding claim 3, modified Haruhiko teaches the battery system of claim 2. Haruhiko teaches each of the metal clamps comprises a first subset having a first position [Fig. 11] along a second direction that is perpendicular to the first direction and a second subset having a second position along the second direction, and the first position is different from the second position [please refer to the diagram below].

    PNG
    media_image2.png
    473
    663
    media_image2.png
    Greyscale



Regarding claim 4, modified Haruhiko teaches the battery system of claim 1. Haruhiko and (JP’959)   are silent in regards to the metal clamp is made of a conductive material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
 Regarding claim 5, modified Haruhiko teaches the battery system of claim 1. Haruhiko teaches each of the bent terminal portions is made of a metal sheet [col. 11 lines 45-48] with an "L" shape [fig. 28].

Regarding claim 6, modified Haruhiko teaches the battery system of claim 2. As described above in claim 1, Haruhiko is silent in regards to the connector head and the sealing plate, JP’959 teaches the connector system (noted above; i.e. connector head is #20 Fig. 2). It would have been obvious to use the connector system of JP’959 to further comprise a clamp carrier, as taught by Haruhiko [col. 2 lines 45-55],  configured to support the metal clamp, and to extend along the first direction to be disposed within the housing. Further, JP’959 teaches a sealing plate [Fig. 2resin board #16; p. 4 ], and as shown in the Fig. 2, a connector head configured to extend from a surface of the sealing plate opposite to a surface of the sealing plate on which the clamp carrier extends, wherein the connector head is disposed outside the housing, however is silent with regard to the sealing plate is disposed perpendicularly to the clamp carrier. It would have been obvious to a person having ordinary skill in the art at the time of the invention to place the sealing plate perpendicular to the clamp carrier and extend along the first direction to be disposed within the housing. This would have been a mere rearrangement of parts providing the predictable result of configuring the sealing plate, connector head and the clamp carrier in close proximity with each other. The motivation for 

Regarding claim 7, modified Haruhiko teaches the battery system of claim 6. Haruhiko teaches the housing is configured to have an opening for inserting the clamp carrier into the housing [col. 2 lines 50-60]. Haruhiko is silent in regards to the sealing plate covers the opening. It would have been obvious to cover the opening with the sealing plate (taught by JP’959). The motivation for doing so would have been to protect the housing of the clamps from external damage. 
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Regarding claim 8, modified Haruhiko teaches the battery system of claim 6. Haruhiko teaches the battery holder is formed of plastics [col. 13, lines 3-5]. JP’959 teaches the base of the tray is made of a resin molded product [#4; i.e storage box; p. 3] and the sealing plate is made of resin. However, Haruhiko and JP’959 are silent in regards to the clamp carrier and the connector head are molded with a plastic material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the clamp carrier, tray, sealing plate and connector head with plastic material. The motivation for doing so would have been because plastics are known to provide excellent electrical insulation, thermal insulation, and flexibility [Haruhiko col. 13 lines 3-5].
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


Regarding claim 10, modified Haruhiko teaches the battery system of claim 2. Haruhiko teaches in Fig. 2, the metal clamp comprises a main body and two arms extending from the main body along a second direction perpendicular to the first direction [Fig 2, Fig. 12].

Regarding claim 11, modified Haruhiko teaches the battery system of claim 10. Haruhiko teaches each of the two arms comprises a straight portion extending from the main body and disposed in parallel with the second direction and a tip extending from the straight portion, and bent toward each other to form an angle with respect to the second direction, and a gap between the tips of the two arms is smaller than a distance between the straight portions of the two arms [please refer to diagram below, Fig.12].

    PNG
    media_image3.png
    280
    306
    media_image3.png
    Greyscale


Regarding claim 12, modified Haruhiko teaches the battery system of claim 11. Haruhiko teaches the bent terminal portion of the print circuit board comprises a flat portion extending parallel to a surface of the print circuit board and fixed to the print circuit board and a protrusion extending perpendicularly to the flat portion [fig 23]. Haruhiko is silent in regards to the thickness of the protrusion is greater than the gap between the two arms of the metal clamp before the protrusion is inserted into between the two arms. However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the thickness of the  protrusion to be thicker than the gap between the clamps as recited in the instant claim. The motivation for doing so would have been to provide a structure that allows the metal clamp to accommodate the protrusion which would be suitable in use for a battery system.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A).
In regards to the claimed “before the protrusion is inserted into between the two arms.” It is noted above in the 112 rejection, there are various ways to interpret this limitation. Thus, it is the Examiner’s point of view that once the protrusion is inserted the thickness would be less than before the protrusion is inserted, i.e. the thickness would be greater as that would be an obvious design of how the battery system would work in order for it to work efficiently and secure the metal clamps in place so they do not move from position. It is also understood, that the language “before the protrusion is inserted,” is considered subjective in that depending on the compressibility function of the protrusion, the thickness would vary in regards to before/after protrusion occurs. 
Regarding claim 13, modified Haruhiko teaches the battery system of claim 1. Haruhiko teaches the printed circuit board further comprises a plurality of connection terminals for electrically connecting each of the battery cells to the printed circuit board [col. 2 lines 40-55]. Haruhiko is silent in regards to the printed circuit board is configured to detect a voltage of each of the battery cells. JP’959 teaches the circuit detects voltage of the battery cells [p.4 and Fig. 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printed circuit board taught by Haruhiko to further comprise the voltage monitoring system taught by JP’959. The motivation for doing so would have been to incorporate a sensor that detects voltage of the battery to provide appropriate voltage as needed to the battery system [p. 5].
 
Regarding claim 14, modified Haruhiko teaches the battery system of claim 1. Haruhiko is silent in regards to a vehicle comprising the battery system. JP’959 teaches a vehicle comprising the battery system of claim 1 [p. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery system of Haruhiko with the connector system taught by JP’959 to be used in vehicles. The motivation for doing so would have been because batteries, such as those for electric vehicles or hybrid vehicles, typically include a plurality of cells grouped together as battery modules [p.2]. Thus, a battery connector system that connects battery cells and a battery management system can be used in a vehicle in a cost effective and reliable manner.

Regarding claim 15, modified Haruhiko teaches the battery system of claim 1. Haruhiko is silent in regards to the connector head of the connector is electrically connected to an electrical board net.  JP’959 teaches the connector head of the connector is electrically connected to an electrical board net [i.e. p. As shown in FIG. 1, a connector 20 mounted on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery system of Haruhiko to further encompass the connector head of the connector to be electrically connected to an electrical board net. The motivation for doing so would have been to provide a battery system that connects the battery cells and the battery management system [JP’959 p. 3].

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 8741461B2 (Haruhiko) in further in view of JP5285959B2 (JP’959) (A google English language translation is provided and used to cite the relevant art sections) and US20130101883A1 (Zhao)
Regarding claim 9, modified Haruhiko teaches the battery system of claim 6. Haruhiko and JP’959 are silent in regards to the connector head comprises a plurality of metal pins electrically connected to the metal clamps. Zhao teaches a battery connector system and the connector head comprises a plurality of metal pins [0064, 0065, 0078]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal clamps of the battery system of Haruhiko to further comprise the metal pins to be electrically connected to the metal clamps. The motivation for doing so would have been to further allow the electrical connection between the metal pins and the metal clamps and thus provide electric power as needed [0078, 0065-066].



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729